Citation Nr: 1720634	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Whether achievement of a vocational goal is reasonably feasible for purposes of entitlement to vocational rehabilitation and training under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1983 to March 1989.  He also had active service in the United States Army from August 2008 to February 2010, from September 2010 to May 2012, and from July 2013 to May 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and April 2015 decisions issued by the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: sleep apnea, rated as 50 percent disabling; bilateral pes cavus, rated as 30 percent disabling; an anxiety disorder, rated as 30 percent disabling; right and left ankle peroneal tendonitis, each separately rated as 20 percent disabling; lumbar spine disc disease, rated as 20 percent disabling; a right shoulder disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and a left long finger disability, a left thumb disability, a right knee strain, erectile dysfunction, migraine headaches, a skin tag of the neck, and scars on the right shoulder and both ankles, all rated as 0 percent disabling.  The combined service-connected disability rating is 90 percent from May 23, 2014.  

2.  The preponderance of the evidence is against a finding that the Veteran's stated vocational goal in automotive technology is reasonably feasible.  The Veteran was not interested in pursuing a different vocational goal, despite being repeatedly offered the opportunity to do so.


CONCLUSION OF LAW

Achievement of the Veteran's vocational goal is not reasonably feasible for the purpose of vocational rehabilitation and training.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 5107 (West 2014); 38 C.F.R. §§ 21.35, 21.40, 21.50, 21.53, 21.70 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VCAA only applies to claims for benefits filed under Chapter 51 of Title 38, United States Code, which does not include vocational rehabilitation benefits.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).
  
However, the provisions of VA vocational rehabilitation benefits under Chapter 31 of Title 38, United States Code, contain their own notice and assistance provisions.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  And effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for vocational rehabilitation benefits were codified at 38 C.F.R. §§ 21.32, 21.33 (2016).  See 74 Fed. Reg. 31854 (July 6, 2009).  The basic requirements of the duty to notify and assist under 38 C.F.R. §§ 21.32 and 21.33 are substantially identical or similar to the VCAA requirements for VA's compensation program.

In any event, with respect to the Veteran's vocational rehabilitation claim herein, VA has met all regulatory duty to notify and duty to assist provisions.  See 38 C.F.R. §§ 21.32, 21.33 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Entitlement to VR&E Benefits  

Chapter 31 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3100 et seq. (West 2014).  The intended purpose of VA vocational rehabilitation services is to enable service-connected disabled veterans to achieve maximum independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. § 21.70 (2016).

Generally, a veteran seeking Chapter 31 vocational rehabilitation training will initially be assigned a specific case status of "applicant," and if he or she attends the appointment for an initial evaluation, progresses to "evaluation and planning" status.  See 38 C.F.R. § 21.180.  During evaluation and planning status, it is determined whether the veteran has an employment handicap and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. § 21.184.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, the veteran may be assigned to "extended evaluation" status, and extended evaluation status is continued whenever a veteran is receiving rehabilitation services prescribed in the Individualized Extended Evaluation Plan (IEEP).  38 C.F.R. § 21.188.

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

An "employment handicap" is an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his or her abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap. 38 U.S.C.A. §§ 3101(1), 3102; 38 C.F.R. §§ 21.35(a), 21.51. 

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52.

In each case in which a veteran has either an employment handicap or serious employment handicap, the VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests. 38 U.S.C.A. §§ 3101(8), 3106(a); 38 C.F.R. §§ 21.50, 21.53.  

A vocational goal is "reasonably feasible" when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d). 

The phrase "achievement of a vocational goal is reasonably feasible" means the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him or her from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  

In contrast, the phrase "achievement of a vocational goal is not currently reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances at the time of the determination: (i) prevent the veteran from successfully achieving a vocational goal at that time; or, (ii) are expected to worsen within the period needed to achieve a vocational goal and which would, therefore, make achievement not reasonably feasible.  Id.

A VA counseling psychologist (CP) or a Vocational Rehabilitation Counselor (VRC) determines whether achievement of a vocational goal is reasonably feasible. 38 C.F.R. § 21.53(g).  VA must determine the feasibility of achieving the vocational goal sought in each case in which a veteran has a serious employment handicap.  38 C.F.R. § 21.53(a).

In making the determination as to the feasibility of a vocational goal, VA must offer the veteran an initial evaluation under the provisions of 38 C.F.R. § 21.50. However, where such determination cannot be made on the basis of information developed during the initial evaluation, an extended evaluation is required.  See 38 C.F.R. § 21.57.  The determination of the reasonable feasibility of a veteran achieving a vocational goal must be made at the earliest time possible during an extended evaluation, but not later than the end of the period of evaluation.  Any reasonable doubt as to feasibility will be resolved in the veteran's favor.  38 C.F.R. § 21.57(c)(1).

Turning to the specific facts of the Veteran's claim, the Veteran has the following service-connected disabilities: sleep apnea, rated as 50 percent disabling; bilateral pes cavus, rated as 30 percent disabling; an anxiety disorder, rated as 30 percent disabling; right and left ankle peroneal tendonitis, each separately rated as 20 percent disabling; lumbar spine disc disease, rated as 20 percent disabling; a right shoulder disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and a left long finger disability, a left thumb disability, a right knee strain, erectile dysfunction, migraine headaches, a skin tag of the neck, and scars on the right shoulder and both ankles, all rated as 0 percent disabling.  The combined service-connected disability rating is 90 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran also has nonservice-connected hypertension and hemorrhoids.   

The Veteran is currently 57 years of age.  He has a high school education.  The Veteran was medically retired from active duty in May 2014.  

Specifically, an October 2013 service treatment record (STR) Medical Evaluation Board (MEB) Narrative Summary recorded that the Veteran was a horizontal construction engineer.  He worked with heavy machinery and vehicles during service.  His commander recommended separation from the Army due to inability to perform duties to standards.  The prognosis statement was that it appears highly unlikely the Veteran would resolve symptoms and impairments due to his service-connected bilateral ankle injuries during a five-year time frame sufficiently enough to be able to return to duty.  The Veteran could not do any running or jumping.  He may require the use of bilateral supports and occasionally uses a cane.  He only has a maximum lift capacity of approximately 20 pounds. 

Similarly, May 2014 STR Physical Evaluation Board (PEB) proceedings (on a DD Form 2870) determined that the Veteran was released from assignment and duty because of physical disability incurred while entitled to basic pay and under conditions that permit his retirement for permanent physical disability.  The Veteran was found "physically unfit" and placed on permanent disability  retirement due to his service-connected left and right ankle disabilities.  All other service-connected disabilities were considered not to be physically unfitting for purposes of retention standards.  In any event, the Veteran was medically retired from the Army due to permanent disability.  

Initially, the Board observes that the Veteran's basic eligibility for vocational rehabilitation benefits is not at issue here.  It is uncontested that the Veteran has service-connected disabilities compensable at a level of 20 percent or more, and that he is in need of rehabilitation to overcome both an employment handicap and a serious employment handicap.  See September 2014 Counseling Record / Narrative Report by a Vocational Rehabilitation Counselor (VRC) in Waco, Texas.  He therefore meets the basic eligibility requirements for vocational rehabilitation benefits.  The Veteran was determined to be in need of rehabilitation to overcome a serious employment handicap due to service-connected disabilities. This fact is not in dispute.  Rather, his claim for VR&E benefits has been denied on the basis that his particular vocational goal as an automotive supervisor is not reasonably feasible.  See e.g., September 2014 and April 2015 decisions issued by the VR&E Division of the RO in Waco, Texas.

Therefore, the next inquiry is whether achievement of the Veteran's desired vocational goal as an automotive supervisor is "reasonably feasible."  See 38 C.F.R. §§ 21.35(h), 21.50(b)(3), 21.53(d).  That is the central issue in this case.  

In this case, after a review of all of the evidence of record, including the Veteran's lay statements / testimony, the Board concurs with the determination of the VRC Counselor that the Veteran's vocational goal is not reasonably feasible at this time.  In other words, the weight of the evidence is against a finding that achievement of a vocational goal as an automotive supervisor is reasonably feasible for this particular Veteran.  Although there is some evidence in support of the Veteran being able to complete auto mechanic training and schooling, the effects of his disabilities (service and nonservice-connected), when considered in relation to his circumstances, would ultimately prevent him from becoming "gainfully employed" as an automotive supervisor or as an auto mechanic.  38 C.F.R. § 21.35(h).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

With regard to the evidence favorable to the Veteran, the Veteran has submitted lay statements and hearing testimony regarding his goals of opening his own automotive repair shop, which he would own, in order for customers to be able to perform work on their own vehicles there.  Other individuals would rent the space from the Veteran.  His shop would provide access to expensive automotive tools and equipment in order for his customers to conduct the necessary repair work.  His shop would also handle minor automotive matters such as state emissions inspections, alignments, oil changes, and brake work, which he believes he could do himself.  He asserts this type of minor automotive work is not physically demanding for him.  He believes his physical limitations from his various disabilities would not prevent him from completing an automotive training program through the Chapter 31 program, and would not prevent him from working in the mechanic business in a supervisory role.  The Veteran has emphasized that he has already worked in the automotive field since the mid-1990s.  In the military he was a heavy equipment operator.  He adds that most automotive issues are nowadays handled with computers and other equipment, such that his work would not be as physically demanding as in past times.  See October 2014, December 2014, July 2015 Veteran statements; E-mails of Veteran dated in 2014 and 2015; March 2017 Central Office hearing testimony.  

With regard to the evidence favorable to the Veteran, the Veteran has documented work experience in the automotive industry having worked part-time at Good Year, Pep Boys, Sears Automotive, and Wal-Mart Automotive.  He also worked part-time at City Garage until August 2016.  He also has completed various automotive trainings and classes at TCC South Campus.  He submitted a July 2015 Vehicle Inspector Certificate for Emissions from the State of Texas, certifying him to be an Emissions Inspector.  He also had passing grades for automotive suspension and steering.  He says his automotive class work does not exacerbate his service-connected disabilities.  He indicates he knows he can work a 40 hour week total because he has already gone to school 20 hours a week, while working part-time the other 20 hours of the week.  The Veteran has indicated that he cannot achieve his goal of owning his own automotive shop unless he is certified as an automotive repair technician by way of Chapter 31 vocational rehabilitation training.  This will permit him to purchase the necessary expensive equipment to run the automotive shop.  See October 2014, December 2014, July 2015 Veteran statements; E-mails of Veteran dated in 2014 and 2015; March 2017 Central Office hearing testimony.  

With regard to the evidence favorable to the Veteran, the Veteran also submitted a March 2015 letter from a physical therapist at Green Oaks Physical Therapy.  This letter was a clear recommendation that the Veteran should be able to attend and complete auto mechanic school, even given findings of the January 2015 Functional Capacity Evaluation (FCE).  The March 2015 physical therapist assessed that any limitations due to the Veteran's service-connected low back and bilateral ankle symptoms should not significantly limit him from completing school and then moving into the mechanic business in which he plans to serve in a supervisory role.  Any specific functional limits were outlined in the January 2015 FCE report, but it was the opinion of the March 2015 physical therapist that the Veteran should be able to perform all necessary functional tasks in automotive school.   

In contrast, with regard to the unfavorable evidence, in a series of E-mails between the Veteran and VR&E staff dated in 2014 and 2015, the Veteran was advised that although he was found entitled to VR&E benefits, his vocational goal as an automotive mechanic was not feasible.  The Veteran was further advised that he had the option to explore other areas of training available and to contact VR&E staff to coordinate a meeting.  

With regard to the unfavorable evidence, the Board has considered the findings of an August 2014 Counseling Record / Narrative Report from the Veteran's VRC, which was later signed by his VRC in September 2014.   The VRC explained to the Veteran that although he was found entitled to VR&E benefits, and his achievement of a vocational goal is currently reasonably feasible, his desired, specific vocational goal as auto mechanic is not suitable due to his service-connected disabilities.  The Veteran was given the option of submitting information on another suitable goal.  It was found that training in mechanical and physical performing in auto technology could exacerbate his service-connected disabilities.  Vocational exploration was recommended.  It was noted the Veteran has sleep apnea, pes cavus, major depression, and ankle and spine disabilities.  The Veteran uses a cane and has limited range of motion.  The particular vocational goal was not feasible considering his service-connected disabilities.  The Veteran was notified through adverse action that pursuit of a vocational goal in automotive repair was not feasible due to the limitations based on his service connected disabilities.  He was denied pursuit of automotive repair technician due to possibility of increased aggravation to his service-connected disabilities.  In this notification, the Veteran was also encouraged to schedule an appointment so alternate feasible vocational goals could be explored.

With regard to the unfavorable evidence, the VRC added that following an additional meeting with the Veteran on September 8, 2014, they could not come to an agreement on alternative vocational options that may be better suited for the Veteran.  They reviewed CareerScope results to explore other vocational avenues. The Veteran persisted he was not interested in other areas of training.  It was noted the Veteran was "adamant" he wanted to be trained in automotive technology.    

With regard to the unfavorable evidence, a January 2015 Functional Capacity Evaluation (FCE) indicated the Veteran made a good effort despite "significant" limitations due to his ankles and low back.  There was significant pain and limits with lifting and pushing and pulling upon testing, due to low back pain and sometimes ankle pain.  A February 2015 VA letter added that the January 2015 FCE found that in the majority of mobility performance measures in which the Veteran was tested, he was either restricted in some way, or unable to perform. These mobility activities measured were: walking, carrying, balancing, stooping, kneeling, crouching, and crawling. 

With regard to the unfavorable evidence, a February 2015 Occupational Outlook Handbook and Internet records discussed that the duties of an auto mechanic involved sometimes uncomfortable positions.  It was emphasized that an auto mechanic needs good trunk strength, gross body coordination, stamina, speed of limb movement, dynamic strength, manual dexterity, arm and hand steadiness, control precision, extent flexibility, multi-limb coordination, performance of general physical activities, and spending time sitting. 

With regard to the unfavorable evidence, the Board has reviewed March 2015 VRC and SVRC counseling meetings with the Veteran.  The VRC met with the Veteran to discuss the results of his January 2015 FCE.  The VRC explained the vocational goal was being denied, based on the results of the January 2015 FCE.  The Veteran referred to the physical therapist who wrote he could train in the auto mechanic area.  The VRC stated the January 2015 FCE results clearly indicate this type of training would not be suitable.  The Veteran was asked if he could consider another field of training; however, the Veteran stated he would only consider automotive or mechanical work.  The SVRC reiterated that while the Veteran is entitled to Chapter 31 VR&E services, the Veteran's vocational goal is not suitable and he is required to submit a suitable vocational goal by April 2015 to prevent his file from being discontinued. 

The Board is cognizant of the Veteran's assertions regarding his sincere belief his vocational goal as an automotive supervisor is reasonably feasible.  However, the Board finds the unfavorable evidence of record outweighs the favorable evidence on this central issue of whether the Veteran's desired vocational goal as an automotive supervisor or automotive technician is "reasonably feasible."  See 38 C.F.R. §§ 21.35(h), 21.50(b)(3), 21.53(d).  The Board considers it significant that the VRC and SVRC have extensive specialized training in vocational rehabilitation.  That adds to the probative weight of their assessments. See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a one with specialized training may be considered more probative than a non-specialist's finding).  

The VBA's VR&E Manual, the M28R, indicates under the sections "Documenting Vocational Exploration, Suitability of Selected Vocational Goal," that the selected vocational goal must be stated and the suitability of the occupation field must be justified and documented.  This may include, but is not limited to, information pertaining to aptitudes, interests, abilities, employment outlook, sufficient training entitlement, transferrable skills and the potential for gainful employment that will not aggravate the Veteran's or service-member's disabilities.  See M28R, Part IV, Section B, Chapter 4.  The VRC has clearly considered these factors as discussed in detail in the counseling records, in the SOC, and in the SSOC.  The VRC emphasized the Veteran used an assistive device (a cane) to aid him in walking, at every appointment he reported to with the VRC.  His walking is restricted; carrying is restricted; balancing is restricted; stooping unable to perform; kneeling is restricted; crouching is restricted; and crawling is restricted.  

The VRC acknowledged that despite the private, favorable physical therapist medical opinion, this opinion did not address the daily functional tasks the Veteran will be required to conduct when employed in the field, in which he would clearly experience moderate limitations and possible extensive pain, based on the results of the January 2015 FCE.  The Board agrees with this assessment.  The Veteran desires to become a supervisor in the automotive field; however, evidence based on service connected and non-service connected disabilities and the FCE suggests that working in the automotive field will further exacerbate his disabilities.  Ultimately this vocational goal is not feasible.  Completing training and working in the automotive industry are vastly different.  The training requirements may be feasible, but working extensively in the field will likely aggravate his disabilities.  While the Veteran may be able to successfully complete the course work requirements, evidence of record in his case suggests that any employment in the automotive related field is not suitable.  As the Veteran's VRC has significant experience in the field of vocational rehabilitation, the counselor's opinion on the feasibility of the Veteran's vocational goal as an automotive technician is entitled to significant probative weight.  

The Board emphasizes that the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training the Veteran chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.

In short, the Board finds that the totality of the evidence of record shows that the Veteran's achievement of his desired vocational goal in automotive technology is not reasonably feasible.  See 38 C.F.R. §§ 21.35(h), 21.50(b)(3), 21.53(d).  The Veteran was not interested in pursuing a different vocational goal, despite being repeatedly offered the opportunity to do so.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As achievement of the Veteran's stated vocational goal in automotive technology is not reasonably feasible, entitlement to Chapter 31 vocational rehabilitation benefits is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


